KNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 02/14/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-20 are pending. 
Response to Applicant’s Argument
In response to “Applicant respectfully submits that Kaszczuk does not disclose or suggest the claimed features of "receiving from the user a preferred order of content types for presentation within the audio briefing," "transmitting to a remote system the identification of one or more information sources, the authorization, and the preferred order," and "in response to the verbal input ... outputting according to the preferred order an audible response." (Emphasis added.) Rather, the cited portions of Kaszczuk merely state that "the user may select general configuration properties associated with the audio program," such as "the user may specify a preferred delivery method or location, a delivery schedule, and other such configuration settings." (Kaszczuk, column 7, lines 48-52.) Kaszczuk goes on to state that the data aggregator of Kaszczuk can retrieve content items "according to the order in which they will be placed in the audio program." (Kaszczuk, column 8, lines 21-23.) Kaszczuk makes no mention of "receiving from the user a preferred order of content types for presentation within the audio briefing," much less "transmitting to a remote system the identification of one or more information sources, the authorization, and the preferred order," and "in response to the verbal input ... outputting according to the preferred order an audible response."”.
With respect to “receiving from the user a preferred order of content types for presentation within the audio briefing”, Kaszczuk teaches a user data store 128 stores records, audio files, and other data related to the generation of audio presentations and the assembly of audio programs based on the audio presentations and other content (Col 5, Rows 18-22). The user data store 128 may be used to store (1) user selections of content, (2) user passwords for personalized or private content such as email, and (3) other such data (Col 5, Rows 26-29) where other content types include network-accessible content such as social network posts, microblogs (Col 5, Rows 58-59).
Further, a data aggregator 120 may access (4) data in user data store 128 in order to determine which voices to use or the order of the audio presentation within the assembled audio program (Col 5, Rows 29-34). In other words, data in user data store 128 determines a preferred order of content types (emails, social network posts, microblogs) for presentation within the audio briefing / audio programs. 
Finally, it is clear that Fig. 3 teaches the data in user data store 128 were received from the user. 
Specifically, Fig. 3 teaches user configuration of an audio program where a user may select content for inclusion in a subsequent audio program, or configure other settings with respect to the assembly of audio programs (Col 6, Rows 35-38). Process 300 of configuring user data regarding an audio program beings at block 302 (Col 6, Rows 44-45). 
At 304 (i.e., (1) user selection of content), user may indicate a choice for a content items to be included in the user’s audio program (Col 6, Rows 55-56) by entering a URL, select a content source, or provide audio program server 102 with information regarding the location of the selected content (Col 6, Rows 57-60).  
 At 306 (i.e., (2) user passwords for personalized or private content), user may provide login information or provide authorization to the audio program server 102 in cases when the selected content is password protected or otherwise private (Col 7, Rows 12-15).
At 308 (i.e., (4) data in user data store 128 indicating order of the audio presentation within the assembled audio program), user may determine TTS configuration settings for the current content including identifying a position within the audio program sequence to insert the audio presentation of the content (Col 7, Rows 20-26).
Therefore, Kaszczuk teaches “receiving from the user a preferred order of content types for presentation within the audio briefing” because the user determined the data in user data store 128 that indicated the order of the audio presentation within the assembled audio program comprising content types such as emails and microblogs.
With respect to “transmitting to a remote system (a) the identification of one or more information sources, (b) the authorization, and (c) the preferred order”, Kaszczuk teaches (a) provide the audio program server 102 with information regarding the location of the selected content (Col 6, Rows 55-60, e.g., providing URL or information regarding the location of the selected content), (b) provide the audio program server 102 with login information or provide authorization in cases when the selected content is password protected or otherwise private (Col 7, Rows 12-13), and (c) provide audio program server 102 with access to data in the user data store 128 in order to determine the order of the audio presentation within the assembled audio program (Col 5, Rows 30-34 and Col 8, Rows 21-23). 
With respect to “in response to the verbal input ... outputting according to the preferred order an audible response”, Kaszczuk teaches, at Fig. 4, generating / assembling an audio program based on user selections of Fig. 3 for output to a user in response to an on-demand request from the user (Col 7, Rows 54-62 and Col 8, Rows 11-15). Kaszczuk does not teach that the on demand request is a verbal input. 
Boda discloses an electronic device providing a personalized audio briefing to a user according to user identification of information sources, authorization, and delivery conditions (¶29, user equipment UE101; ¶28, aggregate and summarize activities of interest to the user; ¶70, allow user to specify what content to present through personal audio client including granting access rights and to specify delivery schedule or condition) where following the user identification, receiving a verbal input from the user requesting the audio briefing (¶64, at a later time, user decides to listen to the activity summary and speaks a command to play the activity summary audio stream; as a result, audio stream for user’s activity summary is forwarded to audio interface unit 160).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention, subsequent to transmission of user selections of content + authorization + order of presentation, to receive the response (e.g., the assembled audio program) generated by the remote system / audio program server 102 in response to an on-demand request from the user in the form of a verbal input in order to allow the user to listen to the content at a later time (Boda, ¶64). 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10-11, and 16-19 are rejected under 35 USC 103(a) as being unpatentable over Kaszczuk et al. (US 9190049 B2) in view of Boda et al. (US 2011/0161085 A1).
Regarding Claims 1, 10, and 16, Kaszczuk discloses an electronic device (Col 6, Rows 44-54, client device 104), comprising 
one or more processors (Col 6, rows 53-54, one or more processors of client device 104); and 
memory storing one or more programs to be executed by the one or more processors, the one or more programs comprising instructions (Col 6, rows 49-51, a set of executable program instructions stored on a computer readable medium drive associated with client device 104) for: 
receiving from the user identification of one or more information sources associated with the user (Fig. 3, step 304, Col 6, Rows 55-64, user indicates a choice for a content item to be included by selecting a content source from a listing of predetermined content sources), wherein each of the information sources is associated with a content type (Col 3, Rows 10-12 and Col 5, Rows 58-60 and see Fig 1, 108, 110, and 114, email, social network posts / messages, micro blogs, news stories); 
receiving from the user an authorization to access the one or more identified information sources (Fig. 3, step 306, Col 7, Rows 12-19, user may provide login information or provide authorization in cases when the selected content is password protected or otherwise private); 
receiving from the user a preferred order of content types for presentation within the audio briefing (Col 7, Rows 48-52 in view of Col 5, Rows 25-34, user may provide configuration properties associated with audio program includes an order of audio presentation within assembled audio program; see Fig. 3, step 308, Col 7, Rows 24-26, configuration setting includes a position within the audio program sequence to insert the audio presentation of the content); 
transmitting to a remote system the identification of one or more information sources, the authorization, and the preferred order (Col 6, Rows 58-59, provide server 102 with information regarding location of selected content, Col 7, Rows 12-13 and Col 8, Rows 28-30, provide login information / authorization to server 102, and Col 5, Rows 30-34 and Col 8, Rows 21-23, user provided configuration setting to server 102 includes the order of the audio presentation such that content items may be retrieved according to the order in which they will be placed in the audio program); 
following the transmitting, receiving an on-demand request from the user requesting the audio brief (Col 7, Rows 54-62 and Col 8, Rows 11-15);
in response to the on-demand request, receiving a response generated by the remote system, the response including content from the one or more information sources and information inserted by the remote system based on the authorization to access received from the user (Col 8, Rows 23-28, content items are retrieved according to the order in which they will be placed in the audio program where personalized or sensitive content items are retrieved using provided password / authorization; Col 10, Rows 60-67, generate summaries of audio program); and 
outputting according to the preferred order an audible response (Col 10, Rows 65-68, using TTS engine 124 to generate audio program; Col 11, Rows 1-8, output audio presentation; in view of Col 5, Rows 30-34, present audio program using a voice and the order indicated by the user).
Kaszczuk does not disclose the on-demand request is a verbal input from the user requesting the audio briefing.
Boda discloses an electronic device providing a personalized audio briefing to a user according to user identification of information sources, authorization, and delivery conditions (¶29, user equipment UE101; ¶28, aggregate and summarize activities of interest to the user; ¶70, allow user to specify what content to present through personal audio client including granting access rights and to specify delivery schedule or condition) where following the user identification, receiving a verbal input from the user requesting the audio briefing (¶64, at a later time, user decides to listen to the activity summary and speaks a command to play the activity summary audio stream; as a result, audio stream for user’s activity summary is forwarded to audio interface unit 160).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention, subsequent to transmission of user selections of content + authorization + order of presentation, to receive the response (e.g., the assembled audio program) generated by the remote system / audio program server 102 in response to an on-demand request from the user in the form of a verbal input in order to allow the user to listen to the content at a later time (Boda, ¶64). 
Regarding Claim 16, Kaszczuk discloses a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions that, when executed by an electronic device having one or more processors, cause the electronic device to perform the method of claim 1 and the function of claim 10 (Col 6, rows 49-54, a set of executable program instructions stored on a computer readable medium drive associated with client device 104 for execution by one or more processors of client device 104).
Regarding Claim 11, Kaszczuk does not disclose wherein: the electronic device is communicatively connected to a client device of the user, the client device distinct from the electronic device.
Boda discloses wherein: the electronic device is communicatively connected to a client device of the user, the client device distinct from the electronic device (Fig. 1, ¶29, a user equipment (UE) 101 having connectivity to a personal audio service module 143 on a personal audio host 140) and the instructions for receiving from the user the delivery conditions of content types comprises instructions for receiving the preferred delivery condition from the client device (¶69, personal audio service implemented according to Fig. 4; ¶70, interact with web browser to allow the user to specify what content and notifications to present through personal audio client where user can indicate delivery schedule or condition). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement a distinct client device to receive user’s preferred delivery condition such as the preferred order of content types in order to allow the user to specify what content and notifications to present through a personal audio client (Boda, ¶70). 
Regarding Claims 2 and 17, Kaszczuk discloses wherein the audio briefing includes public information and personal information associated with the user (Col 8, Rows 20-25, acquire content items through indication of URL where some content items may be private that requires password in order to retrieve them). 
Regarding Claims 3 and 18, Kaszczuk discloses wherein the authorization to access the one or more information sources includes authorization to access the personal information associated with the user (Col 8, Rows 20-25, some content items may be private that requires password in order to retrieve them).
 Regarding Claim 19, Kaszczuk discloses wherein the content from the one or more information sources includes content associated with one or more categories specified by the user (Col 6, Rows 63-65 and Col 10, Rows 46-49, user may specified different types of content like social network updates, email messages, and news articles).
Claims 4-6 and 20 are rejected under 35 USC 103(a) as being unpatentable over Kaszczuk et al. (US 9190049 B2) in view of Boda et al. (US 2011/0161085 A1) as applied to claim 1, in further view of Brown et al (US 2014/0244266 A1).
Regarding Claims 4-6 and 20, Kaszczuk does not disclose wherein the response is streamed from the remote system to the electronic device in real-time 
Brown teaches a remote system for real-time streaming of responses to user request for content to an electronic device of the user (Abstract and see Fig. 1, virtue assistant service 118 providing content to user smart device; ¶82, identifying content item satisfying user input in real time);
wherein the information inserted by the remote system is based on one or more real-time criteria associated with the user (¶41, understanding user’s input or query to generate response requires understanding context of conversation with the user) and wherein the one or more criteria comprise at least one of: a time of day (¶45, a time of day at which the user provided input to the virtual assistant; compare Kaszczuk, Col 8, Rows 10-15, e.g., user on-demand request each morning prior to user’s commute to work); a location of the electronic device (¶48, a location of the user (e.g., a geolocation of the user associated with the device through which the user provides the query); and a usage history of the electronic device by the user (¶43, past interaction information between the user and the virtual assistant, either during the current session or during previous sessions). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to stream the response from remote system to the electronic device in real time in order to perform a task for a user that satisfies user input (Brown, Abstract).
Claims 7-8 are rejected under 35 USC 103(a) as being unpatentable over Kaszczuk et al. (US 9190049 B2) in view of Boda et al. (US 2011/0161085 A1) and Brown et al (US 2014/0244266 A1) as applied to claim 1, in further view of Weaver et al. (US 2007/0133603 A1).
Regarding Claims 7-8, Kaszczuk discloses further comprising modifying the preferred order in accordance with the one or more real-time criteria comprises omitting one or more of the content types for presentation based on bandwidth (Col 8, Rows 55-64, summarize content based on bandwidth).
Kaszczuk does not disclose the real-time criteria for omitting is based on a time of day. 
Weaver teaches a method of delivering content based on bandwidth requirement of the time of day (¶39, determine that user request is at a time of near peak time of network activity). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to omitting one or more of the content types for presentation based on bandwidth requirement on a time of time in order to encourage the user to reduce bandwidth consumption (Weaver ¶39).
Claims 9 and 14 are rejected under 35 USC 103(a) as being unpatentable over Kaszczuk et al. (US 9190049 B2) in view of Boda et al. (US 2011/0161085 A1) as applied to claims 1 and 10, in further view of Jenkins et al (US 2005/0164681 A1).
Kaszczuk does not disclose wherein: the electronic device includes one or more visual indicators; and outputting the audible response further comprises displaying a status of the electronic device using the one or more visual indicators. 
Jenkins teaches a system for delivering voice messages / audible responses to electronic devices in real time or for later delivery (Abstract, Figs 1 and 7) where each electronic device includes one or more visual indicators (Fig. 7) and outputting the audible response further comprises displaying a status of the electronic device using the one or more visual indicators (¶30, status indicator of user’s terminal device; attempting to delivery the voice message in real time or for later delivery based on status indicator of the user’s terminal device indicating whether user is available for communication).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to outputting the audible response further comprises displaying a status of the electronic device using the one or more visual indicators in order to determine whether to deliver the response in real time or for later delivery (Jenkins, ¶30).
Claims 12-13 are rejected under 35 USC 103(a) as being unpatentable over Kaszczuk et al. (US 9190049 B2) in view of Boda et al. (US 2011/0161085 A1) as applied to claim 10, in further view of MADIRAJU et al (US 2016/0321263 A1).
Kaszczuk does not disclose wherein the personalized audio briefing includes a default salutation. 
MADIRAJU discloses voice assistant providing default salutation with audible response (¶17, mechanisms to alternate or rotate through a list of personalized greetings so that the experience is heightened for the user) as well as outputting with the audible response a modified salutation that is distinct from the default salutation, depending on a time of day (¶17, If the user accesses his/her laptop in the morning, and his/her mobile device in the afternoon on the day of the user's birthday, the system would know to now greet the user with "Happy Birthday!" both times, but rather to greet the user the first time with "Happy Birthday!" and greet the user the second time with "Hope you are having a wonderful day!"). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to generate salutation and modified salutation with audible response in order to mimic a human experience with the user (MADIRAJU, ¶17).
Claim 15 is rejected under 35 USC 103(a) as being unpatentable over Kaszczuk et al. (US 9190049 B2) in view of Boda et al. (US 2011/0161085 A1) as applied to claim 10, in further view of Vibbert et al (US 2016/0042735 A1).
Regarding 15, Kaszczuk does not disclose while outputting the audible response, receiving a predefined command from the user; and responsive to the predefined command, terminating the outputting. 
Vibbert teaches a digital assistant while outputting the audible response, receiving a predefined command from the user and responsive to the predefined command, terminating the outputting (¶98, user input command to abort, task manager immediately abort execution of that task). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to terminate output in response to predefined command from the user in order to abort a task according to user demand (Vibbert, ¶98).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        05/16/2022